418 F.2d 1244
UNITED STATES of America, Plaintiff-Appellee,v.Albert William FITZER, Defendant-Appellant.
No. 24421.
United States Court of Appeals Ninth Circuit.
Nov. 24, 1969.

Frank A. Schreck (argued), of Hilbrecht, Jones & Schreck, Las Vegas, Nev., for appellant.
Robert S. Linnell (argued) U.S. Atty., John L. Thorndal, Asst. U.S. Atty., Las Vegas, Nev., for appellee.
Before BARNES, DUNIWAY and WRIGHT, Circuit Judges.
PER CURIAM:


1
Appellant was convicted of violating 18 U.S.C. 2312-- transporting a stolen vehicle in interstate commerce, knowing it to have been stolen.


2
Appellant urges three errors: (1) that there was no proof he knew the vehicle was stolen; (2) that the circumstantial evidence was insufficient to enable a jury to reasonably conclude the evidence of defendant's knowledge was sufficient to convict; and (3) that there was prejudicial misconduct by Government counsel.


3
A review of the record satisfies us that none of these contentions has merit.  When the evidence is viewed in a light most favorable to the prosecution, and all conflicts in it resolved against appellant, the fact of his guilt as found by the jury is clearly evident.  Babson v. United States, 330 F.2d 662, 663 (9 Cir., 1964).


4
That the evidence is largely circumstantial, does not prevent its being proof beyond a reasonable doubt.


5
Appellant's third point is unsubstantial, and we reject it.


6
We affirm the conviction.